
	

114 S1312 IS: Energy Supply and Distribution Act of 2015
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1312
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2015
			Ms. Murkowski (for herself, Ms. Heitkamp, Mr. Hoeven, Mr. Barrasso, Mr. McCain, Mr. Corker, Mr. Alexander, Mr. Risch, Mr. Flake, Mrs. Capito, Mr. Inhofe, Mr. Rubio, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To modernize Federal policies regarding the supply and distribution of energy in the United States,
			 and for other purposes.  
	
	
		1.Short title
 This Act may be cited as the Energy Supply and Distribution Act of 2015.
 2.PurposesThe purposes of this Act are— (1)to adopt certain recommendations of the Quadrennial Energy Review of 2015;
 (2)to enhance the integration of energy markets; (3)to improve the collection of energy data and analysis; and
 (4)to promote the production and distribution of energy in the United States. 3.DefinitionsIn this Act:
 (a)AdministratorThe term Administrator means the Administrator of the Energy Information Administration. (b)SecretaryThe term Secretary means the Secretary of Energy.
 4.Sense of Congress relating to domestic energyIt is the sense of Congress that the production and distribution of energy in the United States requires access to infrastructure and markets.
		5.Energy security
 (a)In generalThe Secretary— (1)shall collaborate with the heads of other Federal agencies to improve the conceptual development of energy security; and
 (2)may consult with allies and key trading partners of the United States with respect to energy security issues resulting from changes in the energy marketplace.
 (b)ConsiderationsAt a minimum, the Secretary shall ensure that, as part of the collaboration required under subsection (a)(1), the following are considered:
 (1)The development of flexible, transparent, and competitive energy markets, including natural gas and oil markets
 (2)The diversification of energy fuels, sources, and routes. (3)The encouragement of indigenous sources of energy supply.
 6.Shared infrastructureThe Secretary shall lead an interagency effort to improve and coordinate data collection and analytical and modeling capabilities for energy distribution on shared energy infrastructure.
 7.Energy market integrationThe Secretary shall coordinate the training of, and enhanced dialogue among, technical staff in applicable Federal agencies that are responsible for evaluating and implementing cross-border energy projects.
 8.Sense of Congress relating to hydrocarbon productionIt is the sense of Congress that, as stated in the Annual Energy Outlook of 2015 of the Energy Information Administration, growth in crude oil and dry natural gas production varies significantly across oil and natural gas supply regions—
 (1)forcing shifts in crude oil and natural gas flows between regions of the United States; and (2)requiring investment in or realignment of pipelines and other midstream infrastructure.
			9.Energy data collaboration
 (a)In generalThe Administrator shall collaborate with the appropriate officials in Canada and Mexico, as determined by the Administrator, to improve—
 (1)the quality and transparency of North American energy data through reconciliation of data on energy trade flows among the United States, Canada, and Mexico;
 (2)the extension of energy mapping capabilities in the United States, Canada, and Mexico; and (3)the development of common energy data terminology among the United States, Canada, and Mexico.
 (b)Periodic updatesThe Administrator shall periodically inform the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives regarding—
 (1)the extent to which energy data is being shared under subsection (a); and (2)whether forward-looking projections for regional energy flows are improving in accuracy as a result of the energy data sharing under that subsection.
 10.Sense of Congress relating to processed condensateIt is the sense of Congress that processed condensate is a petroleum product. 11.Development of definition of condensate (a)In generalThe Secretary shall—
 (1)develop a standard definition of the term condensate; and (2)advise relevant Federal agencies to adopt that definition for the purpose of clarifying energy policy in the United States.
 (b)Office of fossil energy assessmentThe Assistant Secretary for Fossil Energy may assess the suitability of condensate separately from crude oil for use in strategic reserves, as determined necessary by the Secretary.
 (c)Energy information administration data collectionThe Administrator may collect data regarding condensate and crude oil production in the United States.
			12.Department of interior assessments
 (a)In generalThe Secretary of the Interior shall direct the appropriate agencies within the Department of the Interior to assess condensate separately from crude oil, in accordance with this section.
 (b)Office of natural resources revenueThe Director of the Office of Natural Resources Revenue may collect data regarding condensate separately from crude oil produced in the United States.
 (c)Bureau of ocean energy managementThe Director of the Bureau of Ocean Energy Management may estimate condensate separately from crude oil as part of the resource assessments regarding geological formations in the United States.
 (d)United states geological surveyThe Director of the United States Geological Survey may include estimates of condensate separately from crude oil as part of the resource assessments regarding geological formations in the United States.
			13.Access to markets
 (a)In generalNotwithstanding any other provision of law, to promote the efficient exploration, production, storage, supply, and distribution of energy resources, any domestic crude oil or condensate (other than crude oil stored in the Strategic Petroleum Reserve) may be exported without a Federal license to countries not subject to sanctions by the United States.
 (b)Savings clauseNothing in this section limits the authority of the President under the Constitution, the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), or part B of title II of the Energy Policy and Conservation Act (42 U.S.C. 6271 et seq.) to prohibit exports.
			
